Citation Nr: 0613760	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-01 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a disability of the 
cervical, lumbar and thoracic spine.  

3.  Entitlement to service connection for a disability of the 
right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  Specifically, in an April 2000 rating 
decision, the RO denied the veteran's claims of entitlement 
to service connection for gastrointestinal and spine 
disabilities, and in an April 2002 rating decision the RO 
denied the veteran's claim of entitlement to service 
connection for right leg piriformis syndrome.  These two 
appeals have been merged for the sake of simplicity.

This case was previously before the Board in August 2004.  At 
that time, these claims were remanded to the RO for 
readjudication, as the veteran had submitted additional 
evidence without waiver of initial consideration by the 
agency of original jurisdiction.  The RO issued a 
supplemental statement of the case (SSOC) in April 2005 which 
continued to deny the claims.  

This case has been returned to the Board for further 
appellate proceedings.

Issues not on appeal

In August 2004, the Board denied the veteran's claims of 
entitlement to increased disability ratings for service-
connected tinnitus, bilateral hearing loss and bilateral 
chronic otitis media with bilateral perforated membranes.  
The Board's decision is final, and those issues will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2005).

FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
gastrointestinal condition and his service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
cervical, lumbar and thoracic spine condition and his 
service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right leg piriformis syndrome and his service.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A cervical, lumbar or thoracic spine disability was not 
incurred in or aggravated by active military service and may 
not be so presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Right leg piriformis syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will address the veteran's claims concurrently for 
the sake of judicial economy.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his gastrointestinal and spine 
disability claims in the February 2002 SOC and his right 
lower extremity claim in the October 2002 SOC.  Specifically, 
the February 2002 and October 2002 SOCs detailed the 
evidentiary requirements for service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated January 19, 2001, February 26, 2002 and August 5, 2004, 
whereby the veteran was advised of the provisions relating to 
the VCAA.  

Specifically, the veteran was advised in the August 2004 VCAA 
letter that VA is responsible for obtaining relevant records 
from any Federal agency, including records from SSA and VA 
outpatient facilities.  The January 2001 VCAA letter informed 
the veteran that records from the VA Medical Center (VAMC) in 
Lexington had been obtained, and the February 2002 VCAA 
informed the veteran that records from SSA had been obtained.  
With respect to private treatment records, the August 2004 
VCAA letter informed the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency.  All three letters included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and asked in the letters that the veteran complete this 
release so that VA could obtain these records on his behalf.  
The January 2001 letter specifically asked the veteran to 
complete a release so that records from Robinson Chiropractic 
Clinic could be obtained or, in the alternative, he could 
obtain the records himself and submit them to VA.  The August 
2004 letter further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency." [Emphasis in original].  

Finally, the Board notes that the August 2004 VCAA letter 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This request complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his gastrointestinal and spine claims, which 
was by rating decision in April 2000.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the adjudication of the gastrointestinal and 
spine claims in April 2000 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  
See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the January 2001, February 2002 and August 2004 VCAA letters 
and his claims were readjudicated in the April 2005 SSOC, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet.  App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed 
gastrointestinal, spine and right lower extremity 
disabilities.  In other words, any lack advisement as to 
those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on element (3), connection between the veteran's service and 
the claimed disabilities.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of VA and private treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided with VA examinations in September 1999 and April 
2001 with respect to the veteran's gastrointestinal and spine 
disability claims, the results of which will be discussed 
below.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained with respect to the veteran's right lower 
extremity claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).  However, as explained below the 
veteran has presented no competent medical evidence as to an 
in-service disease of, or injury to, the right lower 
extremity.  In the absence of competent medical evidence of 
in-service right lower extremity disease or injury, physical 
examination of the veteran is not necessary.  Referral for a 
medical nexus opinion is similarly not necessary.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service injury to the right lower extremity.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, who 
most recently filed a Post-Remand Brief dated April 13, 2006.  
The veteran indicated in his February 2002 substantive appeal 
pertaining to his gastrointestinal and spine claims that he 
wanted a DRO hearing, but the request was later withdrawn.  
See 38 C.F.R. § 20.704(e) (2005).  The veteran declined the 
option of a personal hearing in his March 2003 substantive 
appeal pertaining to his right leg claim. 

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. 
See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran contends that his stomach problems originated in 
service, and that his spine and right lower extremity 
conditions are a result of an in-service fall.  He also 
argues that his military occupational specialty (MOS) in 
service, infantryman, required him to handle heavy loads.  
See the November 2000 notice of disagreement and a February 
2002 statement from the veteran.  

As detailed above, in order to establish service connection 
for the claimed disorder on a direct basis, there must be (1) 
medical evidence of a current disability; (2) evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

Current disability

With respect to Hickson element (1), current disability, the 
April 2001 VA examiner diagnosed the veteran with 
degenerative joint and disc disease of the cervical, lumbar 
and thoracic spine as well as gastroesophageal reflux disease 
(GERD) with hiatal hernia and Barrett's changes.  Also of 
record is a VA outpatient record dated in May 2000 containing 
a diagnosis of piriformis syndrome extending into the 
veteran's right leg.  Hickson element (1), current 
disability, has therefore been met for all three claims.



In-service disease or injury

(i.)  Disability of the cervical, lumbar and thoracic spine 

The veteran's service medical records indicate that he first 
complained of lower back pain in June 1973.  At that time he 
was involved in an altercation in which he was hit in the 
head by a heavy object.  He was diagnosed with muscle strain.  
He was seen again for back pain in October 1974 and November 
1975.  

On his report of medical history which was completed in 
connection with his January 1978 separation examination, the 
veteran indicated he had recurrent back pain.  The examiner 
noted the veteran had "upper back pain".  

The Board notes at this point that the one year statutory 
presumption for arthritis found in 38 C.F.R. § 3.309(a) is 
not for application.  There is no evidence of arthritis in 
service or within the one year presumptive period after 
service.  
Indeed, arthritis in the cervical, lumbar and thoracic spine 
was first clinically evidenced decades after the one-year 
presumptive period for service connection [specifically, the 
cervical spine in September 1999, the lumbar spine in 
November 1999 and the thoracic spine in April 2001].  
 
Based on the above evidence, the Board finds the veteran's 
complaints of back pain in service, plus the diagnosis of 
muscle strain and notation of "upper back pain" on his 
January 1978 separation examination, is sufficient to satisfy 
Hickson element (2) for the veteran's spine claim.  

(ii.)  Gastrointestinal disability

With respect to the veteran's gastrointestinal claim, he was 
seen in August 1974 with complaints of diarrhea.  A diagnosis 
of viral gastroenteritis was made at that time.  The veteran 
also sought treatment in June 1975 for nausea and burning in 
his stomach; no diagnosis was made.  The service medical 
records thereafter are pertinently silent.  In his report of 
medical history in January 1978, the veteran responded in the 
negative to the question concerning stomach, liver or 
intestinal trouble.  Physical examination was also 
pertinently negative.  

A review of the medical records indicates that the veteran's 
two in-service gastrointestinal complaints appear to have 
been mere isolated findings that had apparently resolved by 
the time of the January 1978 separation examination.  
There thus appears to have been no in-service 
gastrointestinal disease.  There is also no evidence of in-
service gastrointestinal injury.  Element (2) has therefore 
no been met as to a gastrointestinal disability.  

(iii.)  Right lower extremity disability

With respect to the veteran's right lower extremity claim, 
the service medical records are entirely devoid of 
complaints, diagnosis or treatment of a right lower extremity 
problem.  Significantly, there is no mention of an in-service 
right lower extremity injury by the veteran until he filed 
his initial claim of entitlement to VA benefits for a right 
lower extremity disability in March 2001, over two decades 
after he left military service and two years after he filed a 
claim for his spine and gastrointestinal problems.  See Shaw 
v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].    

The veteran argued in a March 2001 statement that he fell off 
of a truck in 1973, causing him to strike his right knee.  
However, there is no indication from the service medical 
records of any injury at that time, or at any other time in 
service for that matter.  The Board places greater weight of 
probative value on the utterly negative service medical 
records than it does on the veteran's recent statements.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].  The Board finds his recent statements 
concerning an in-service knee injury to be lacking probative 
value.  Accordingly, Hickson element (2) has not been met for 
the veteran's right lower extremity claim.

In sum, Hickson element (2) has been met for the veteran's 
spine claim, but not for the veteran's gastrointestinal and 
right lower extremity claims.  Accordingly, the 
gastrointestinal and right lower extremity claims fail on 
this basis alone.  

Medical nexus

With respect to Hickson element (3), medical nexus, an April 
2001 VA examiner found no relationship between the veteran's 
current spine and gastrointestinal problems and his military 
service, including consideration of the veteran's in-service 
complaints.  There is no medical nexus evidence specifically 
relating to the right lower extremity disability, not could 
there be in the absence of any in-service right lower 
extremity problems. 

The veteran has submitted a statement from K.J., M.D., dated 
in January 2003.  Dr. K.J. stated that "I have reviewed [the 
veteran's] military medical records and have found no serious 
injuries, however, the job he did while in the military could 
have caused some of his medical problems at his age now.  I 
did note some restrictions on lifting, running, marching or 
standing.  He also had notation of stomach problems.  He also 
sustained other types of injuries that were noted on history 
but not on record."  

This opinion is unpersuasive for a number of reasons.  First, 
the heart of the opinion is that the veteran's MOS "could 
have cause some of his medical problems now."  This opinion 
is vague speculative in nature, in that Dr. K.J. indicated 
there could be a relationship between service and the 
"some" of veteran's medical problems.  The Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Second, the opinion does not 
specifically state what medical problems are related to 
service.  The "medical problems at his age now" could 
account for any of the veteran's currently claimed  medical 
problems, or none of them.  Third, there is no explanation as 
to how the veteran's military service could have caused any 
of the claimed disabilities, nor is there any discussion of 
the twenty year gap between service and the medically 
identified onset of the claimed disabilities.  

Finally, with respect to the "other types of injuries" 
referred to by Dr. K.J. as being reported by the veteran, as 
has been discussed above in connection with element (2) there 
are no evidence of such in the claims folder.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

In short, the Board thus places little weight of probative 
value on Dr. K. J.'s statement.

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his spine, 
gastrointestinal and right lower extremity problems and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also Voerth v. West, 13 Vet. App. 117, 119 
(1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  Any such statements offered in support of 
the veteran's claims does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), set out above, relating to chronicity and 
continuity of symptomatology.  However, the medical evidence 
indicates that the veteran's first post-service complaint was 
in 1998, two decades after military service.  Supporting 
medical evidence is required, both as to continuity of 
symptoms and a relationship between such symptoms and the 
veteran's service.  See Voerth, supra [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
spine, gastrointestinal and right lower extremity problems 
are not related to service.  Accordingly, Hickson element 
(3), medical nexus, has not been satisfied, and the veteran's 
claim for entitlement to service connection for a cervical, 
lumbar and thoracic spine disability fails on this basis 
alone.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
a disability of the cervical, lumbar and thoracic spine. 
Hickson element (3) has not been met as to all three claims.  
Hickson element (2) was not met as to the right lower 
extremity claim.  Contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application, as the evidence is not in relative equipoise.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.

Entitlement to service connection for a disability of the 
cervical, lumbar and thoracic spine is denied.  

Entitlement to service connection for a disability of the 
right lower extremity is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


